Exhibit 10.73

NONQUALIFIED SUPPLEMENTAL

EXECUTIVE RETIREMENT AGREEMENT

(As Amended and Restated Effective January 1, 2009)

THIS AGREEMENT, dated as of the 30th day of December, 2008, is between
Pennsylvania Real Estate Investment Trust, a Pennsylvania business trust (the
“Trust”), and Bruce Goldman (the “Executive”), an officer of the Trust.

WHEREAS, the Trust desires to continue to provide a nonqualified supplemental
executive retirement benefit to the Executive as hereinafter provided, in
accordance with the terms of the amended and restated Employment Agreement
entered into by the Trust and the Executive in December 2008;

WHEREAS, the supplemental retirement benefits credited to the Executive’s
account before January 1, 2005 were vested upon such crediting so that such
benefits (plus earnings therein) are not subject to the deferred compensation
rules set forth in section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), and the final regulations issued thereunder;

WHEREAS, in order to preserve the application of federal tax law other than
section 409A to such benefits, the terms and conditions governing such benefits
may not be materially modified after October 3, 2004; and

WHEREAS, in order to preserve such terms and conditions and to set forth
different terms and conditions applicable to the Executive’s post-2004 benefits,
the Trust and the Executive desire to restate this Agreement;

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto, intending to
be legally bound hereby, agree as follows:

1. Supplemental Retirement Benefit. The Trust shall continue a bookkeeping
account for the Executive and shall credit such account each fiscal year
beginning January 1, 2009 or later with a deemed contribution of $25,000. Such
deemed contributions shall be credited as of January 1 of the applicable fiscal
year and shall earn interest at the rate of 10 percent, compounded annually.

2. Vesting. The Executive shall be fully vested in all amounts credited to his
account at all times.

3. Payments to Executive

(a) Pre-2005 Account. Upon termination of the Executive’s employment with the
Trust for any reason, the Trust shall pay to the Executive the amount



--------------------------------------------------------------------------------

credited to his account as of December 31, 2004, plus earnings thereon after
December 31, 2004 (the “Pre-2005 Account”) in a single sum within 60 calendar
days after such termination of employment. If the Executive’s employment is
terminated due to his death, such amount shall be paid to the Executive’s
beneficiary, as designated on the attached Exhibit A.

(b) Post-2004 Account. Upon termination of the Executive’s employment with the
Trust (within the meaning of subparagraph (c)(1) below) for any reason, the
Trust (subject to subparagraph (c)(2) below) shall pay to the Executive the
amount credited to his account on and after January 1, 2005, plus earnings
thereon (the “Post-2004 Account”) in a single sum within 60 calendar days after
such termination of employment. If the Executive’s employment is terminated due
to his death, such amount shall be paid to the Executive’s beneficiary, as
designated on the attached Exhibit A, within 60 calendar days after the
Executive’s death.

(c) Rules to Effect Compliance with (or Exemption from) Section 409A of Code

(1) Termination of Employment. The Executive shall only have incurred a
termination of employment from the Trust for purposes of the Post-2004 Account
if the Executive has separated from service with all entities in the group of
entities under common control with the Trust, within the meaning of sections
414(b) and 414(c) of the Code (using the phrase “at least 50 percent” rather
than the phrase “at least 80 percent,” where applicable). The determination of
whether the Executive has had a termination of employment from the Trust shall
be made by the Executive Compensation and Human Resources Committee of the Board
of Trustees of the Trust, applying the rules set forth in Treas. Reg.
§1.409A-1(h) and any amendment thereof or successor thereto.

(2) Required Delay for Some Payments. Notwithstanding the payment date set forth
in subparagraph (b) above, if the Executive is a “specified employee,” as
defined in Treas. Reg. §1.409A-1(i) and any amendment thereof or successor
thereto, on the date his termination of employment from the Trust occurs, his
Post-2004 Account will not be paid to him under subparagraph (b) above during
the first six months after his termination of employment, and will instead be
paid to him on the first business day of the seventh calendar month following
the calendar month of such termination of employment.

4. Section 409A Compliance. Except for amounts credited to the Executive’s
Pre-2005 Account, this Agreement is intended to comply with the requirements of
section 409A of the Code and the final regulations issued thereunder and shall
be construed and interpreted in accordance therewith in order to avoid the
imposition of additional tax hereunder.

5. Agreement Unfunded. This Agreement shall be unfunded and the payment of
benefits hereunder shall be made from the general assets of the Trust. Any
assets which may be set aside, earmarked or identified as being intended for the
payment of benefits under this Agreement shall remain assets of the Trust and
shall be subject to the claims of its general creditors. The Executive shall be
a general and unsecured creditor of the Trust to the extent of the amount in his
accounts, and he shall have no right, title or interest in any specific asset
that the Trust may set aside, earmark or identify as for the payment of benefits
under this Agreement.

 

- 2 -



--------------------------------------------------------------------------------

6. Non-Assignability. No benefits under this Agreement shall be subject in any
manner to assignment, anticipation, alienation, sale, transfer, pledge or
encumbrance, and any attempt to do so shall be void and unenforceable. Such
benefits shall not be subject to or liable for the debts, contracts,
liabilities, engagement or torts of the Executive.

7. Amendment and Termination

(a) Pre-2005 Account. As for the Pre-2005 Account, this Agreement may be amended
or terminated, in whole or in part, upon the mutual agreement of the Executive
and the Trust.

(b) Post-2004 Account. As for the Post-2004 Account, this Agreement may be
amended or terminated, in whole or in part, upon the mutual agreement of the
Executive and the Trust. However, if terminated, the Post-2004 Account shall be
paid to the Executive in a single sum pursuant to the rules set forth in Treas.
Reg. §1.409A-3(j)(4)(ix) and any amendment thereof or successor thereto.

8. Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the Trust, its successors and assigns, and the Executive and his
heirs, executors, administrators and legal representatives.

9. Headings. The headings of Paragraphs and subparagraphs of this Agreement are
for the convenience of reference only. In the event of a conflict between a
heading and the content of a Paragraph or subparagraph, the content of the
Paragraph or subparagraph shall control.

10. Governing Law. This Agreement shall be construed in accordance with, and
governed by, the laws of the Commonwealth of Pennsylvania (without reference to
the principles of conflict of laws).

IN WITNESS WHEREOF, the Trust has caused this Agreement to be duly executed by
its duly authorized officer, and the Executive has hereunto set his hand and
seal, all as of the day and year first above written.

 

PENNSYLVANIA REAL ESTATE

INVESTMENT TRUST

By  

/s/    Robert F. McCadden

/s/    Bruce Goldman

Bruce Goldman

 

- 3 -



--------------------------------------------------------------------------------

EXHIBIT A

NONQUALIFIED SUPPLEMENTAL

EXECUTIVE RETIREMENT AGREEMENT

BENEFICIARY DESIGNATION

This form is for your use pursuant to the Nonqualified Supplemental Executive
Retirement Agreement (the “Agreement”), as amended and restated effective as of
January 1, 2009, between you and Pennsylvania Real Estate Investment Trust, a
Pennsylvania business trust (the “Trust”), to name a beneficiary for the amount
payable to you under the Agreement. You should complete the form, sign it, have
it signed by the Trust, and date it.

* * * * *

I understand that, in the event my employment with the Trust is terminated due
to my death, the amount payable under the Agreement will be paid in a single sum
to the beneficiary designated by me below or, if none or if my designated
beneficiary predeceases me, to my surviving spouse or, if none, to my estate. I
further understand that the last beneficiary designation filed by me during my
lifetime cancels all prior beneficiary designations previously filed by me under
the Agreement.

I hereby state that Linda Goldman, residing at 9 Baydon Way, Medford, NJ
08055-3339, is designated as my beneficiary.

 

 

 

   

 

Signature of Executive     Date

ACCEPTED:

PENNSYLVANIA REAL ESTATE INVESTMENT TRUST

By:

 

 

Date:

 

 

 

A-1